Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, and 18-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN 103904796).

14. Huang et al. teach:
An axial flux rotary electric machine (fig 1), comprising at least one stator 20 and at least one rotor 10 that are arranged along an axis of rotation of the machine, the rotor comprising a rotor mass 11 and receptacles 13 created in the rotor mass, the receptacles defining magnetic poles of the rotor, each of said receptacles being able to contain or not contain at least one permanent magnet, in which machine, a magnetic pole of the rotor is defined by at least one receptacle whose general shape is a cylinder, a cylinder of revolution, conical or frustoconical (figs 2 & 3).

15. Huang et al. teach:
The machine as claimed in claim 14, having no permanent magnets.

18. Huang et al. teach:
The machine as claimed in claim 14, in which the general shape of the cylindrical receptacle, when observed in a plane perpendicular to the axis of rotation of the machine, is annular, circular, square, triangular, rectangular or also comprising two slots that converge toward the axis of rotation of the machine (figs 2 & 3).

19. Huang et al. teach:
The machine as claimed in claim 14, a magnetic pole of the rotor being defined by a receptacle or a plurality of receptacles that are cylindrical and concentric with one another (figs 2 & 3).

20. Huang et al. teach:
The machine as claimed in claim 14, in which a receptacle having the general shape of a cylinder of revolution comprises a bottom part (figs 2 & 3).

21. Huang et al. teach:
The machine as claimed in claim 14, the stator comprising teeth 23 and windings 24 arranged on the teeth.

22. Huang et al. teach:
The rotary electric machine as claimed in claim 21, in which the teeth of the stator each have an essentially prismatic general shape (fig 7).

23. Huang et al. teach:
The rotary electric machine as claimed in claim 22, comprising, in cross section considered perpendicularly to the axis of rotation of the machine, two concentric circle portions that are connected by two radii, or two linear portions connected by two radii (figure 11).

24. Huang et al. teach:
The machine as claimed in claim 14, comprising at least two rotors 10 arranged on either side of the stator along the axis of rotation of the machine (fig 1).

25. Huang et al. teach:
The machine as claimed in claim 22, the teeth of the stator each bearing two windings arranged on the corresponding tooth on either side of the annular stator armature, each one of these two windings facing one of the two rotors (fig 1).

26. Huang et al. teach:
The machine as claimed in claim 14, constituting a motor (title).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Berenger et al. (US 20090309461).

27. Huang et al. has been discussed above, re claim 14; but does not teach a generator.

Berenger et al. teach a generator.  The routineer would be motivated to make the motor of Huang et al. a generator for the benefits of having a generator without the problems that permanent magnets have.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Huang et al. with a generator, as taught by Berenger et al. so as to have a generator without permanent magnets and their problems.

Allowable Subject Matter
Claims 16 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832